 

 

Exhibit 10.15

AMENDMENT NUMBER ONE TO
EXECUTIVE AGREEMENT 

THIS FIRST AMENDMENT TO THE EXECUTIVE AGREEMENT (this “Amendment”) is made as of
December 31, 2013 by and among Bankrate, Inc.  (the “Company”) and Kenneth S.
Esterow.

WITNESSETH:

WHEREAS, the parties to this Amendment (the “Parties”) are the parties to an
Executive Agreement dated September 3, 2013 (the “Executive Agreement”), and
desire to amend the Executive Agreement as set forth herein.

NOW, THEREFORE, the Parties agree as follows:

1.  Position.   The reference to “Senior Vice President and Chief Operating
Officer” in Section 1  of the Executive Agreement is, effective as of January 1,
2014, replaced by a reference to “President and Chief Executive Officer,” it
being understood that references to the Effective Date in the Executive
Agreement shall continue to refer to September 9, 2013.   The second sentence of
Section 2(A) of the Executive Agreement is, effective as of January 1, 2014,
restated to read as follows:  “Executive shall report to the Board (as defined
below).”

2.Good Reason.  Section 8(F)(2) of the Executive Agreement is hereby deemed to
be of no further effect.

3.  Miscellaneous.  This Amendment may be executed by facsimile and in one or
more counterparts, all of which shall be considered one and the same
agreement.  Except as expressly amended hereby, the terms and conditions of the
Executive Agreement shall remain in full force and effect.  This Amendment shall
be governed by and construed in accordance with governing law and dispute
resolution provisions of the Executive Agreement.

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
executed the foregoing Amendment.

BANKRATE, INC.

By:/s/ Edward J. DiMaria
Name:Edward J. DiMaria
Title:Senior Vice President, Chief Financial Officer

/s/ Kenneth S. Esterow
Kenneth S. Esterow




 

--------------------------------------------------------------------------------